Citation Nr: 1609157	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a renal condition.

5.  Entitlement to service connection for a liver condition.

6.  Entitlement to service connection for skin disability of the feet.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to April 1976. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied claims for service connection for PTSD, prostate cancer, a neck condition, "a fungus condition (claimed as bilateral feet to include toes)," a renal condition, and a liver condition.  

The Board has recharacterized the issues broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In December 2015, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO.  The Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  38 C.F.R. § 20.702(d) (2015).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.





FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, prostate cancer, a neck condition, a renal condition, a liver condition, or a skin disability of the feet, that was caused by his service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, prostate cancer, a neck condition, a renal condition, a liver condition, and a skin disability of the feet, were not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, prostate cancer, a neck condition, a renal condition, a liver condition, and a skin disability of the feet, that were caused by his active duty service.  Specific details have not been provided in support of his claim, however, the Board notes that in his claim (VA Form 21-526), received in July 2010, the Veteran asserted that his PTSD, neck injury, and fungus of his feet/toes, all began during service (between 1975-1976), and that his prostate cancer, and liver and renal conditions all began in 2010.  With regard to his claim for PTSD, in VA progress notes, he has reported a history of participation in combat in Cambodia.  See e.g., VA progress notes, dated in May and June of 2010.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Arthritis, cirrhosis of the liver, cardiovascular-renal disease, and malignant tumors, can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of any of these conditions within a year following the Veteran's discharge from service.

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The regulations governing PTSD was amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

The Board emphasizes that the "fear of hostile military or terrorist activity" provisions of 38 C.F.R. § 3.304(f)(3) do not preclude the Board from making a credibility determination.  See generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Nor would their application otherwise result in grant of the claim, as the Board has determined that the Veteran does not have any foreign or sea service (discussed infra).

The Veteran's personnel record (DA Form 20) and his discharge (DD Form 214), show the following: his military occupation specialty was light weapons infantryman.  He did not have any foreign or sea service.  His principal duties were redeye gunner, "cnf," and cnf/trainee," with two periods of AWOL (absent without leave).  He had 84 days of time lost.  He did not receive any awards or decorations evincing participation in combat, such as the Combat Infantry Badge or Purple Heart, nor do his service personnel files indicate that he ever participated in combat.  See 38 C.F.R. § 3.304(f); Moran v. Peake, 525 F.3d 1157, 1159 (2008); VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256  -6258 (2000); VBA Manual M21-1, IV.ii.1.D.1.(c) and (e).  The Board therefore finds that participation in combat is not established.  

In reaching this determination, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a finding of participation in combat, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  Given the foregoing, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).

As previously stated, the Board has determined that, contrary to the Veteran's assertions of participation in combat in Cambodia, participation in combat is not shown.  The Board further notes that the Veteran is also shown to have had two periods of AWOL; this precludes the performance of military duties, and therefore it cannot constitute a minor offense.  See e.g., Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  Given the foregoing, the Veteran is found not to be an accurate history of events.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).

The Veteran's service treatment records do not show treatment for psychiatric, prostate, neck, renal, or liver symptoms, or skin symptoms involving the feet, nor do they contain any relevant findings or diagnoses.  The Veteran's separation examination report, dated in June 1975, shows that his neck, G-U (genitourinary) system, abdomen and viscera, feet, skin, and psychiatric condition, were clinically evaluated as normal.  

In the associated "report of medical history," he indicated that he did not have a history of swollen or painful joints, skin diseases, liver trouble, "tumor, growth, cyst, cancer," frequent or painful urination, kidney stone or blood in urine, foot trouble, "depression or excessive worry," or "nervous trouble of any sort."  He stated that his health was "excellent," providing factual evidence against his own claim.  A "statement of medical condition" (DA Form 3082), dated in April 1976, is signed by the Veteran, and it shows that the Veteran indicated that there had not been a change in his condition since his separation examination.    

Simply stated, the Veteran himself, at many points in this case, provides factual evidence of high probative value against his claims.  We must consider this in any finding that further development of the PTSD claim is warranted. 

As for the post-service medical evidence, it includes non-VA reports which show that in 1998, the Veteran was treated for probable prostatitis.  In 2001, he was noted to have cervical strain, cervical radiculopathy, and degenerative cervical spondylosis at C6-7 with disc bulge and spurring, and mild to moderate foraminal stenosis.  In 2002, he was noted to have depression, and provided with Prozac.  In 2005, he sustained a head injury in a motor vehicle accident.  A July 2005 CT (computerized tomography) scan notes a low density hepatic lesion and right renal lesion.  

The VA treatment records show that as of 2010, the Veteran was noted to have disorders that include an adjustment disorder, depressive disorder NOS (not otherwise specified), PTSD, depression, abdominal pain, "swelling, mass or lump in head and neck," dystrophic toenails, foot pain, alcohol dependence, and a history of prostate cancer, and that he was being given Gabapentin for PTSD.  

He was noted to have smoked one pack of cigarettes per day for 20 years.  

In August 2010, he was hospitalized for prostate cancer.  A May 2012 report states that his liver and kidney are normal.  Reports, dated in October 2012, shows that the Veteran reported a history of "liver problems in the past related to his alcohol dependence," and that he was noted have a "known malrotation of the left kidney."  A December 2012 report notes an acute kidney injury improved overnight with IV (intravenous) fluids.  A July 2013 report shows that the Veteran was treated for cancer of the right lung, and that his liver function and kidney function, were noted to be "essentially normal."  See also May 2014 report.  In July 2015, the Veteran underwent an excision of a cyst on his neck.  

In a memorandum, dated in November 2010, the RO determined that there was insufficient information to warrant an attempt to verify any claimed stressor, that all
efforts to obtain the needed information had been exhausted, and that any further attempts were futile.  See VBA Manual M21-1, IV.ii.1.D.4.a.  The Board agrees, the Veteran's statements, are, at best, vague. 

To the extent that a claim for service connection for PTSD has been presented, as it is not shown the Veteran engaged in combat, or that he was exposed to hostile military or terrorist activity, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); VBA Manual M21-1, IV.ii.1.D.3.a.  However, there is no verified stressor upon which a diagnosis of service-related PTSD may be based.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim for PTSD must be denied.  38 C.F.R. § 3.304(f); VBA Manual M21-1, IV.ii.1.D.3.p.

The Board has construed the Veteran's PTSD claim broadly, to include a claim for an acquired psychiatric disorder other than PTSD.  Clemons.  The Veteran's service treatment records have been discussed.  They do not show that he was treated for psychiatric symptoms during service, or that he was diagnosed with an acquired psychiatric disorder.  The Veteran's June 1975 separation examination report, and associated report of medical history, do not note a psychiatric condition, or any relevant complaints or symptoms.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The Veteran is first shown to have been diagnosed with an acquired psychiatric disorder many years after separation from service, and as he is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board further notes that there is no competent opinion in support of the claim.  There is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied.  

With regard to the claims for prostate cancer, a neck condition, a renal condition, a liver condition, and a skin disability of the feet, these claims must also be denied.  
The Veteran's service treatment records do not show that he was treated for any relevant symptoms during service, or that he was diagnosed with any relevant disorders.  The Veteran's June 1975 separation examination report, and the associated report of medical history, do not note a prostate, neck, renal, or liver condition, or a skin/foot condition, or any relevant complaints or symptoms.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest diagnosis of any of these claimed disabilities is dated many years after separation from service.  With regard to the claims for a neck disability, a renal disability, a liver disability, and a skin disability involving the feet, as he is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not for application.  Walker.  

With regard to prostate cancer, this is first shown no earlier than 2010.  For all claims, there is no competent opinion in support of any of the claims.  It is important for the Veteran to understand that not only the service records were considered, but the post-service medical records which, as a whole, provide highly probative evidence against these claims, indicating problems that began many years after service with no indication of a connection to service.   

There is no evidence to show that arthritis of the neck, cirrhosis of the liver, cardiovascular-renal disease, or prostate cancer, was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, all of the claims must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With the possible exception of a skin disability of the feet, none of the claimed disabilities are a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has been found not to be always accurate, however, the Board notes that he has not specifically asserted that he has had an ongoing symptomatology since his service for any of the claimed disabilities.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection is not warranted for any of the claimed disabilities.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in August 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as August 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  

The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, the Veteran is not shown to have been treated for psychiatric symptoms, or symptoms involving his prostate, neck, kidneys, liver, or the skin of his feet, during service.  There is no competent opinion in support of any of the claims.  The Veteran has been found not to be credible, and the claimed conditions are first shown many years after separation from service.  Given the foregoing, the Board finds that a remand for an examination and/or an opinion is not warranted.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible).

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, prostate cancer, a neck condition, a renal condition, a liver condition, and a skin disability of the feet, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


